PER CURIAM.
Appellee has filed a pleading styled “motion to stay appeal and return jurisdiction to lower tribunal for further proceedings.” We elect to treat this pleading as a confession of error and reverse and remand to the trial court for further proceedings. We express no opinion as to the merits of the petition filed below and intend only to rule that appellant be given an opportunity to be heard in the trial court pursuant to In the Interest of C.G., 612 So.2d 602 (Fla. 4th DCA 1992).
REVERSED AND REMANDED.
ERVIN, MICKLE and LAWRENCE, JJ., concur.